J-S02012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MAURICE HAMILTON                      :
                                       :
                   Appellant           :   No. 2149 EDA 2020

          Appeal from the PCRA Order Entered October 29, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005141-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MAURICE HAMILTON                      :
                                       :
                   Appellant           :   No. 2150 EDA 2020

          Appeal from the PCRA Order Entered October 29, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005142-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MAURICE HAMILTON                      :
                                       :
                   Appellant           :   No. 2151 EDA 2020

          Appeal from the PCRA Order Entered October 29, 2020
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0005143-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S02012-22


                                                  :
                v.                                :
                                                  :
                                                  :
    MAURICE HAMILTON                              :
                                                  :
                        Appellant                 :     No. 2152 EDA 2020

             Appeal from the PCRA Order Entered October 29, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005144-2013


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY OLSON, J.:                                 FILED FEBRUARY 11, 2022

       Appellant, Maurice Hamilton, appeals from the order entered on October

29, 2020, which dismissed his petition filed under the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. In this appeal from the denial of

PCRA relief, Appellant’s counsel filed a petition to withdraw and a no-merit

brief pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).1 As

we     conclude      that   counsel   fulfilled   the    procedural   requirements   of

Turner/Finley and that this appeal is without merit, we grant counsel’s

petition to withdraw and affirm the PCRA court’s order denying Appellant

post-conviction relief.

____________________________________________


1 Although counsel styled his brief as having been filed pursuant to Anders v.
California, 386 U.S. 738 (1967), we note that an Anders brief governs the
withdrawal of counsel from direct appeal. Nevertheless, as Anders imposes
stricter requirements for withdrawal than those set forth in Turner/Finley,
this Court accepts Anders-compliant briefs in the context of collateral review.
Commonwealth v. Fusselman, 866 A.2d 1109, 1111 n.3 (Pa. Super. 2004).


                                           -2-
J-S02012-22



        On December 20, 2013, Appellant entered a negotiated guilty plea to

two counts of aggravated assault, two counts of assault of a law enforcement

officer, and one count of possession of a firearm by a minor.2 During the plea

colloquy, the Commonwealth summarized the factual basis for Appellant’s

plea:

          Your Honor, the incident for which [Appellant was] arrested
          and is here before you today took place on [March 28, 2013]
          at about 5:45 in the evening. It began near Broad and
          Wingohocking Streets in the Olney section of Philadelphia.

          At that time [Appellant] was walking with several friends
          toward Broad and Wingohocking. As they got there he met
          up with several other young men, young teenagers, including
          a [15-year-old] named [T.G.]

          The two groups exchanged verbal hostilities, threats between
          one another and an argument but not a physical fight began.
          During that argument [Appellant] was armed with a
          nine-millimeter Glock pistol which he showed to [T.G.] and
          his friends and his teenage cousins who were with him.

          And as a result, [T.G.], who was frightened and felt
          threatened, called his other brother, whose name is [S.C.]
          [S.C.] is 23 years old -- and said there is a young man with
          a gun and that young man had pointed that gun at him at
          Broad and Wingohocking.

          [S.C.] was nearby and [S.C.] also called his father, Raphael
          Hill, and told him what was going on. Mr. Hill was also in the
          neighborhood. [S.C.] quickly walked over to Broad and
          Wingohocking and his father, Mr. Hill, drove -- he was in his
          work van -- to Broad and Wingohocking.

          As they got there he saw [Appellant] armed with what
          appeared to be a pistol. When [S.C.] approached him, he was
          uncertain whether or not it was a real gun or a BB gun and
____________________________________________


2   18 Pa.C.S.A. §§ 2702(a), 2702.1(a), and 6110.1(a), respectively.

                                           -3-
J-S02012-22


       attempted to take the gun from [Appellant] who was pointing
       it in his direction. As that happened [Appellant] backed up
       and fired at [S.C.] and the group of other teenagers who were
       there and began to run from Broad and Wingohocking
       northbound on Broad Street.

       [S.C.] pursued him on foot and his father, Mr. Hill, who was
       in his van and had seen everything that happened also began
       to follow him in the van.

       As [Appellant] was pursued by . . . [S.C. and] Mr. Hill in [the]
       van, [Appellant] turned and fired again at the van, which was
       being driven by Mr. Hill.

       Police officers Timothy Auty . . . and Chad Gugger . . . were
       approximately one block away as this was taking place.
       That's right at the intersection of 15th and Wingohocking.

       They both heard the gunshots from a block away and looked
       down Wingohocking toward Broad and were able to see
       [Appellant] running up Broad Street followed by [S.C.] and
       Mr. Hill.

       They immediately began to pursue and follow the van. As
       they continued up Broad Street, [Appellant] turned on to Old
       York Road. He then turned and fired directly at the van, as
       well as the officers who were immediately behind the van on
       Old York Road, and continued to run on Old York Road toward
       Courtland Street.

       Ultimately, near the intersection of Old York Road and
       Courtland the officers got out of their vehicles, drew their
       service pistols and pointed them at [Appellant] and
       demanded several times that he stop. After they demanded
       that several times he ultimately stopped and put down his
       weapon.

       Recovered from [Appellant] was a nine[-]millimeter
       semiautomatic pistol loaded with eight live rounds.
       Recovered from his pocket were four additional
       nine[-]millimeter bullets. And recovered from the direction
       of travel and the path of the incident were six fired
       nine[-]millimeter cartridge cases.


                                    -4-
J-S02012-22


        [Appellant] ultimately gave a statement to detectives
        indicating that as he turned he saw police officers Auty and
        Gugger. He was aware that they were police officers and he
        fired directly at them and he was then arrested.

N.T. Guilty Plea Hearing, 12/20/13, at 17-20.

      The trial court accepted Appellant’s guilty plea and, on December 20,

2013, the trial court sentenced Appellant to serve the negotiated term of

seven to 16 years in prison, followed by two years of probation, for the

convictions. See id. at 13 and 32. Appellant did not file a notice of appeal

from his judgment of sentence.

      On April 2, 2018, Appellant filed a pro se PCRA petition and claimed that

he was entitled to post-conviction collateral relief due to unspecified claims

that his counsel was ineffective and that his guilty plea was unlawfully induced.

See PCRA Petition, 4/2/18, at 2.       The PCRA court appointed counsel to

represent Appellant during the proceedings and counsel filed an amended

petition, claiming that Appellant’s PCRA petition was timely under the

governmental interference exception to the PCRA’s one-year time-bar.

Specifically, Appellant claimed that he was placed “in solitary confinement

immediately upon incarceration in state custody and remained there for years

without access to assistance in filing his [PCRA] petition.” Amended PCRA

Petition, 1/31/19, at 2. Appellant also claimed that he is functionally illiterate

and that the prison prevented him from doing legal research by limiting his

access to the prison library. See id. at 3.

      On September 14, 2020, the PCRA court provided Appellant with notice

that it intended to dismiss his petition in 20 days, without holding a hearing,

                                      -5-
J-S02012-22



as the petition was untimely. PCRA Court Notice, 9/14/20, at 1; see also

Pa.R.Crim.P. 907(1). The PCRA court finally dismissed Appellant’s petition on

October 29, 2020 and Appellant filed a timely notice of appeal. In this appeal,

Appellant’s counsel filed a petition to withdraw as counsel and a no-merit brief

pursuant to Turner/Finley.      Counsel presents the following issue in the

Turner/Finley brief:

        Did not the [PCRA] court err in denying Appellant’s untimely
        petition under the [PCRA] where no statutory timeliness
        exception applied?

Appellant’s Brief at 4.

      Prior to addressing the merits of the issue raised in the Turner/Finley

brief, we must determine whether counsel met the procedural requirements

necessary to withdraw. Counsel seeking to withdraw in PCRA proceedings

        must review the case zealously. Turner/Finley counsel
        must then submit a “no-merit” letter to the [PCRA] court, or
        brief on appeal to this Court, detailing the nature and extent
        of counsel’s diligent review of the case, listing the issues
        which petitioner wants to have reviewed, explaining why and
        how those issues lack merit, and requesting permission to
        withdraw.

        Counsel must also send to the petitioner: (1) a copy of the
        “no-merit” letter/brief; (2) a copy of counsel’s petition to
        withdraw; and (3) a statement advising petitioner of the right
        to proceed pro se or by new counsel.

        Where counsel submits a petition and no-merit letter that
        satisfy the technical demands of Turner/Finley, the court —
        [the PCRA] court or this Court — must then conduct its own
        review of the merits of the case. If the court agrees with
        counsel that the claims are without merit, the court will
        permit counsel to withdraw and deny relief.


                                     -6-
J-S02012-22


Commonwealth v. Muzzy, 141 A.3d 509, 510–511 (Pa. Super. 2016)

(citations and corrections omitted).

      Here, counsel fulfilled the procedural requirements necessary for

withdrawing as PCRA counsel.      We thus turn to the claim raised in the

Turner/Finley brief.

      “We review a ruling by the PCRA court to determine whether it is

supported by the record and is free of legal error. Our standard of review of

a PCRA court's legal conclusions is de novo.” Commonwealth v. Cousar,

154 A.3d 287, 296 (Pa. 2017) (citations omitted).

      The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.    This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b). Further, since

the time-bar implicates the subject matter jurisdiction of our courts, we are

required to first determine the timeliness of a petition before we consider the

underlying claims. Commonwealth v. Yarris, 731 A.2d 581, 586 (Pa. 1999).

Our Supreme Court has explained:

        the PCRA timeliness requirements are jurisdictional in nature
        and, accordingly, a PCRA court is precluded from considering
        untimely PCRA petitions. See, e.g., Commonwealth v.
        Murray, 753 A.2d 201, 203 (Pa. 2000) (stating that “given

                                       -7-
J-S02012-22


        the fact that the PCRA's timeliness requirements are
        mandatory and jurisdictional in nature, no court may properly
        disregard or alter them in order to reach the merits of the
        claims raised in a PCRA petition that is filed in an untimely
        manner”); Commonwealth v. Fahy, 737 A.2d 214, 220 (Pa.
        1999) (holding that where a petitioner fails to satisfy the
        PCRA time requirements, this Court has no jurisdiction to
        entertain the petition). [The Pennsylvania Supreme Court
        has] also held that even where the PCRA court does not
        address the applicability of the PCRA timing mandate, th[e
        court would] consider the issue sua sponte, as it is a
        threshold question implicating our subject matter jurisdiction
        and ability to grant the requested relief.

Commonwealth v. Whitney, 817 A.2d 473, 475-476 (Pa. 2003).

      The trial court sentenced Appellant on December 20, 2013.           Since

Appellant did not file a direct appeal, Appellant’s judgment of sentence

became final at the end of the day on January 21, 2014, which was 30

computable days after his judgment of sentence was imposed and the time

for filing a notice of appeal to this Court expired.        See 42 Pa.C.S.A.

§ 9545(b)(3); Pa.R.A.P. 903(a); 1 Pa.C.S.A. § 1908. Appellant then had until

January 21, 2015 to file a timely PCRA petition. 42 Pa.C.S.A. § 9545(b)(1).

As Appellant did not file his current petition until April 2, 2018, the current

petition is manifestly untimely and the burden thus fell upon Appellant to plead

and prove that one of the enumerated exceptions to the one-year time-bar

applied to his case.   See 42 Pa.C.S.A. § 9545(b)(1); Commonwealth v.

Perrin, 947 A.2d 1284, 1286 (Pa. Super. 2008) (to properly invoke a

statutory exception to the one-year time-bar, the PCRA demands that the

petitioner properly plead and prove all required elements of the relied-upon

exception).


                                     -8-
J-S02012-22



       Appellant claims that his petition is timely because it falls within the

governmental interference exception to the PCRA’s one-year time-bar. The

governmental interference exception provides:

         (1) Any petition under this subchapter, including a second or
         subsequent petition, shall be filed within one year of the date
         the judgment becomes final, unless the petition alleges and
         the petitioner proves that:

              (i) the failure to raise the claim previously was the result
              of interference by government officials with the
              presentation of the claim in violation of the Constitution
              or laws of this Commonwealth or the Constitution or laws
              of the United States[.]

                                           ...

         (2) Any petition invoking an exception provided in paragraph
         (1) shall be filed within one year of the date the claim could
         have been presented.

42 Pa.C.S.A. § 9545(b).3              To successfully invoke the governmental

interference exception, a “petitioner must plead and prove the failure to

previously raise the [underlying] claim was the result of interference by

government officials, and the information could not have been obtained earlier



____________________________________________


3 Prior to December 24, 2018, Section 9545(b)(2) read: “Any petition invoking
an exception provided in paragraph (1) shall be filed within 60 days of the
date the claim could have been presented.” See 42 Pa.C.S.A. § 9545(b)(2)
(effective to December 23, 2018). However, effective December 24, 2018,
the legislature amended Section 9545(b)(2) to provide for a one-year
time-limitation. 42 Pa.C.S.A. § 9545(b)(2) (effective December 24, 2018).
This current version of Section 9545(b)(2) applies to “claims arising on
[December] 24, 2017 or thereafter.” See id. at Comment.



                                           -9-
J-S02012-22



with the exercise of due diligence.”     Commonwealth v. Abu-Jamal, 941

A.2d 1263, 1268 (Pa. 2008).

      Although Appellant loosely asserts that “governmental interference”

precluded him from asserting his underlying, collateral claims in a timely

manner, he fails to specifically assert an actual, underlying claim and he does

not assert illegality on the part of the government. These omissions are fatal

to Appellant’s appeal. See 42 Pa.C.S.A. § 9545(b)(2)(i) (explaining that the

alleged governmental interference must violate the laws and Constitution of

this Commonwealth or the United States of America); Commonwealth v.

Chimenti, 218 A.3d 963, 975 (Pa. Super. 2019) (“the proper question with

respect to Subsection 9545(b)(1)(i)'s timeliness exception is whether the

government interfered with [an a]ppellant's ability to present his claim”)

(emphasis added); see also Commonwealth v. Rizvi, 166 A.3d 344,

348-349 (Pa. Super. 2017); Commonwealth v. Bankhead, 217 A.3d 1245

(Pa. Super. 2019) (explaining that, while Bankhead asserted that he was

“unable at times to access the prison library,” his petition did not qualify under

the governmental interference exception to the PCRA time-bar “without an

assertion of illegality on the part of government officials”). Thus, Appellant's

failure to plead or prove an applicable exception to the PCRA's time-bar

deprives this Court of jurisdiction to consider the merits of Appellant’s claims.

      After review, we conclude that counsel complied with the procedural

requirements for withdrawing as counsel and, under Turner/Finley, the issue

Appellant wished to pursue in his PCRA petition has no merit. Accordingly, we

                                     - 10 -
J-S02012-22



grant counsel's petition to withdraw and affirm the order denying Appellant

post-conviction collateral relief.

      Petition to withdraw as counsel granted. Order affirmed. Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                                     - 11 -